Citation Nr: 0532689	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001  rating decision which denied 
service connection for residuals of cold injury, bilateral 
hearing loss, and residuals of excision of boil from stomach 
area (claimed as stomach disability).  In March 2005, the 
Board denied service connection for residuals of cold injury 
and remanded the issues of hearing loss and residuals of boil 
from stomach area for further development.  

Subsequently in September 2005, the Appeals Management Center 
granted service connection for residual scar, status post 
excision of boil from stomach at a non-compensable evaluation 
and service connection for gastroesophageal reflux disease at 
10 percent disability evaluation.  This represents a full 
grant of benefits sought on appeal for service connection for 
stomach disability and therefore the issue is no longer 
before the Board.    


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hearing loss was not manifested in service or within one 
year of service discharge and a preponderance of the evidence 
is against a finding that the veteran has a current hearing 
loss related to service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and March 2005.  These letters essentially provided 
notice of elements (1), (2), and (3).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOCs (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the September 2005 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the 2005 letter 
explicitly asked the veteran to provide "any evidence in 
your possession that pertains" to your claim.  See 38 C.F.R. 
§ 3.159(b)(1).  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
March 2005 notice was not provided prior to the initial 
unfavorable AOJ decision that is the basis of this appeal, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the March 2005 notice was provided 
to the veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran audiological 
examinations in April 2001 and July 2005; these examination 
reports have been associated with the claims folder and are 
discussed below.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  The Court has clarified that the term 
'service connection' is used in section 1154(b) to refer to 
proof of incurrence or aggravation, rather than to the legal 
standard for entitlement to payments for disability.  Velez 
v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  The Court in 
addressing section 1154(b) explained that the provision of 
this section does not provide a substitute for medical nexus 
evidence, but rather serves only to reduce the evidentiary 
burden for combat veterans with respect to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

The veteran's military occupational specialty (MOS) was light 
weapons infantryman.  His awards and decorations included the 
Purple Heart Medal, Combat Infantryman's Badge, and Army 
Commendation Medal with "V" device.  The veteran clearly had 
combat service and may therefore be presumed to have been 
exposed to acoustic trauma as he has claimed.  However, a 
clear preponderance of the evidence reflects that his current 
hearing loss is not related to any acoustic trauma suffered 
in service.  

Service medical records include the examination report at 
induction, which is illegible.  The "separation" 
examination report dated in November 1968 had the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
/
35
LEFT
0
0
50
/
60

There was a notation that two screening tests and ENT 
consultation revealed no hearing loss, no profile was 
indicated.

An audiogram report dated in December 1968 reflects the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
20

An audiogram report dated in March 1969 reflects the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
10
LEFT
5
5
5
/
20

VA treatment records reflect that the veteran was evaluated 
for hearing aids in December 1999 and subsequently issued 
hearing aids in January 2000.

VA afforded the veteran an audiological examination in April 
2001 which revealed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
55
LEFT
5
20
25
50
50

Four frequency average for both ears was 36 dB.  Word 
recognition was 80% in the right ear and 94% in the left ear.  
The examiner found mild to moderate sensorineural hearing 
loss beginning at 2 kHz in the right ear and a moderate 
sensorineural hearing loss beginning at 3 kHz in the left 
ear.  

VA afforded the veteran another audiological examination in 
July 2005 for which the examiner reviewed the claims folder 
and which yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
70
80
LEFT
30
40
40
65
70

The four frequency average in the right ear was 59 dB and the 
left ear was 54 dB.  Speech recognition scores were 78% in 
the right ear and 86% in the left ear.  The examiner noted 
mild to profound sensorineural hearing loss in the right and 
mild to severe sensorineural hearing loss in the left ear.

The examiner further pointed out that the veteran's service 
medical records showed normal hearing at the induction and 
separation examinations.  She noted that only one examination 
(November 1968) during service showed abnormal hearing, but 
subsequent tests in December 1968 and March 1969 revealed 
normal hearing.  The examiner found that hearing loss was 
first identified in 1999 by VA when hearing aids were issued.  
Although she noted that noise exposure in combat could cause 
significant hearing loss, the examiner found that based on 
the evidence in the claims folder and normal hearing results 
in 1969 that hearing loss was not due to military noise 
exposure.  

After review of the evidence in the record, the Board finds 
that the veteran's current hearing loss was not incurred in 
service and may not be presumed to have been incurred 
therein.  While elevated readings were reported on one 
examination in service, subsequent testing at that time 
showed normal hearing.  The first indication of hearing loss 
was not until December 1999, which is 30 years post service-
discharge.  There is no medical opinion which relates the 
veteran's current hearing loss to service; in fact the VA 
examiner at the July 2005 examination opined that hearing 
loss was not due to active service.  Accordingly, service 
connection for hearing loss is not warranted.  

To the extent that the veteran himself has claimed his 
hearing loss first arose in service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


